Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4, 6-7, 9-10, and 12-19 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites 
1. A method for detecting an inaccurate response to a query, the method comprising1:
 receiving a first query from a user, the first query having an end time and a first transcription
 providing a response to the first query
 receiving a second query from the user within a short time period of receiving the first query, the second query having a second transcription
comparing the second transcription to the first transcription to determine the similarity between the first transcription and the second transcription; and
 determining that the response is inaccurate when the first query is similar to the second query based on determination of similarity between the first transcription and the second transcription.

	Claim 1 falls within a statutory category of invention. However, the following elements recite mental steps: 
comparing the second transcription to the first transcription to determine the similarity between the first transcription and the second transcription; and


Mental processes are “concepts performed in the human mind.”  MPEP 2106.04(a)(2)(III). Examples of mental processes include “observations, evaluations, judgments, and opinions.”  Id (emphasis added). 
Here, comparing one transcription to another to determine similarities and making a decision based on that comparison can be entirely performed in a person’s mind. The comparison and determining steps recited above merely require observation of the transcriptions, evaluation of the transcriptions’ contents, and judgments of similarity and accuracy based on those evaluations.  As a whole, the recited elements merely require a person observing and evaluating two transcriptions and making decisions (i.e. judgments) based on the transcripts’ similarity. 
Analyzing the elements individually, “comparing the second transcription to the first transcription to determine the similarity between the first transcription and the second transcription” involves observation of two transcriptions and an evaluation as to their contents to determine similarity. 
The element “determining that the response is inaccurate when the first query is similar to the second query based on determination of similarity between the first transcription and the second transcription” merely requires a judgement of inaccuracy based on the evaluation of the similarity of the transcripts and a similarity of queries. 
Examiner finds that the following elements are additional: 
receiving a first query from a user, the first query having an end time and a first transcription
 providing a response to the first query


These additional elements fail to integrate the abstract idea into a practical application because they recite insignificant extra solution activity. See MPEP 2106.04(d) 2 and 2106.05(g)3. The first receiving element merely recites selecting a particular type of data to be manipulated.  See id 2106.05(g)4. That is, the first query selects particular a type of data by specifying a time and a transcription.  The providing element gathers data (i.e. a response) based on the query. See id.  The second receiving element also selects a particular type of data to be manipulated in that the type of data is the second transcription.  With respect to “short period of time”, Examiner finds that time periods are necessary to data gathering and outputting (see id.) and therefore is a part of the insignificant extra solution activity. 
Taken together, these elements merely recite necessary data gathering and outputting (see id) and therefore do not integrate the abstract idea into a practical application.  
The above recited additional elements also fail to provide significantly more. The elements taken as a whole and individually recite insignificant extra solution activity for the reasons recited above. As such, the above See MPEP 2106.05 (I)(A) and 2106.05(g)5.  Examiner also takes official notice that the above recited additional elements were well understood, routine, and conventional activities previously known in the art before the effective filing date of the invention. 
Thus, for the reasons above, claim 1 is directed to abstract idea without significantly more and therefore is not patent eligible. 
Claim 2 recites “2. The method of claim 1, wherein the second query interrupts the step of providing the response.”  Examiner finds this element is mere data gathering (see MPEP 2106.05(g)6) and therefore does not integrate the abstract idea into a practical application nor provide significantly more. Examiner also takes official notice that this element was a well-understood, routine, and conventional activity previously known in the art before the effective filing date of the invention.  Thus, taken individually and as a whole the elements in this claim are directed to abstract idea without significantly more and therefore is not patent eligible. 
Claim 3 recites “3. The method of claim 1, wherein the step of comparing includes analyzing the first query relative to the second query by calculating the edit distance.”  This element recites a mathematical concept7.  Thus, taken individually and as a whole the elements in this 
Claim 4 recites “4. The method of claim 1, wherein the second query is received within thirty (30) seconds of the end time of the first query.” Examiner finds this element is mere data gathering (see MPEP 2106.05(g)) and therefore does not integrate the abstract idea into a practical application nor provide significantly more. Examiner also takes official notice that this element was a well-understood, routine, and conventional activity previously known in the art before the effective filing date of the invention.  Thus, taken individually and as a whole the elements in this claim are directed to abstract idea without significantly more and therefore is not patent eligible. 
Claim 6 recites 
6. A method of identifying a mistranscription of any query, the method comprising: 
receiving a query at a first time, the query having an end time;
deriving a first transcription for the query received at the first time;
providing a response to the query;
 receiving the query at a second time; 
deriving a second transcription for the query at the second time, the second transcription being different from the first transcription; 
comparing, when a time lapse between the first time and the second time is less than thirty (30) seconds, the first transcription with the second transcription to determine if a level of similarity between the first transcription and the second transcription exceeds a threshold; 
and determining that there is a mistranscription when the level of similarity between the first transcription and the second transcription exceeds the threshold.

Claim 6 falls within a statutory category of invention. However, the following elements recite mental steps: 
deriving a first transcription for the query received at the first time;

comparing, when a time lapse between the first time and the second time is less than thirty (30) seconds, the first transcription with the second transcription to determine if a level of similarity between the first transcription and the second transcription exceeds a threshold; 
and determining that there is a mistranscription when the level of similarity between the first transcription and the second transcription exceeds the threshold.

Here, deriving two different transcriptions merely requires observation and evaluation of a query. Additionally, comparing one transcription to another based on a time period and determining similarities of those transcriptions can practically be performed in the human mind by a person observing the two transcriptions, evaluating their similarity, and making a judgement on the accuracy of the transcription based the evaluated similarity.  Thus, as a whole, the recited elements merely require observation, evaluation and judgment. 
Analyzing the elements individually, the above recited deriving steps merely require a person evaluating two different queries at a particular time and writing them down and/or remembering them. The comparison step merely requires evaluating the passage of time and evaluating the similarity of two transcriptions. The determining steps require a judgement based on the evaluated level of similarity between two transcriptions. 
Examiner finds that the following elements are additional: 
receiving a query at a first time, the query having an end time;
providing a response to the query;
 receiving the query at a second time; 

These additional elements fails to integrate the abstract idea into a practical application because they recite insignificant extra solution activity—i.e. mere data gathering and data output.  See MPEP 2106.05(g).  
See MPEP 2106.05(g).  The second receiving element merely gathers data (i.e. a query with an end time) at a particular time. Examiner again finds that “time” is a necessary part of data gathering and is therefore insignificant extra solution activity.  See id8. 
Taken together and individually, these elements merely recite necessary data gathering and outputting and therefore do not integrate the abstract idea into a practical application.  
The above recited additional elements also fail to provide significantly more. The elements taken as a whole and individually recite insignificant extra solution activity for the reasons recited above. As such, the above recited additional elements do not provide significantly more. See MPEP 2106.05 (I)(A) and 2106.05(g).  Examiner also takes official notice that the above recited additional elements were well understood, routine, and conventional activities previously known in the art before the effective filing date of the invention. 
Thus, for the reasons above, claim 6 is directed to abstract idea without significantly more and therefore is not patent eligible. 

Claim 9 recites “9. The method of claim 6, wherein determining that there is a mistranscription depends on determining that the query at the second time includes a key phrase that indicates the first transcription was wrong.”  This claim recites a mental step because it merely requires observation and evaluation of a mistranscribed (mistranslated, misunderstood, etc.) keyword.  Thus, taken individually and as a whole the elements in this claim are directed to abstract idea without significantly more. 
Claim 10 recites “10. The method of claim 6 wherein determining that there is a mistranscription depends on determining that the second transcription is derived from a text query.”  This determining step merely requires observation and evaluation of text query and transcription.   Thus, taken individually and as a whole the elements in this claim are directed to abstract idea without significantly more. 
Claim 12 recites the following:
12. A method of labeling query data comprising: 
determining, for a query, a first transcription;
 identifying, for the query at a first time, a first end time; 
determining, for the query at a second time, a second transcription,
the second transcription being non-identical to that of the first transcription” 
 calculating a query similarity between the first transcription and the second transcription based on edit distance



Claim 12 falls within a statutory category of invention.  However, the following elements recite mental steps and mathematical concepts: 
determining, for a query, a first transcription;
 identifying, for the query at a first time, a first end time; 
determining, for the query at a second time, a second transcription,
the second transcription being non-identical to that of the first transcription” 
 calculating a query similarity between the first transcription and the second transcription based on edit distance

Here, the determining, identifying, and determining steps merely require observation and evaluation of query and observation and evaluation of the differences of two transcriptions.  The calculating step is mathematical concept in that it is a “mathematical calculation9.” See MPEP 2106.04(a)(2).  Combining abstract ideas does not render the combination any less abstract. See MPEP 2106.04(a) (“It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping”). See also RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
Analyzing the elements individually, the first recited determining step merely requires an observation and evaluation of a query. The identifying step merely requires observation and evaluation of time periods related to a query.  The second determining step merely requires evaluation and judgement of whether two transcriptions are similar.  The calculating step is a mathematical calculation that also could be performed in a person’s mind. 
10.  Examiner finds that “labeling” a transcription in response to a determining a calculation merely invokes the computer as a tool to annotate or label data after the existing process has completed.  See id.  Thus, the limitation fails to integrate the exception into a practical application and also fails to provide significantly more. See id (“Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B”). 
Thus, taken individually and as a whole the elements in this claim are directed to an abstract idea without significantly more and therefore the claim is not patent eligible. 	
Claim 13 recites “13. The method of claim 12 further comprising the step of generating a response, wherein the labeling depends on determining that the query at the second time barges in during the response.”  The generating portion of the claim is mere data gathering and outputting (see MPEP 2106.05(g)) and therefore fails to integrate the exception into the practical application and fails to provide significantly more.  The determining portion of the claim merely requires observation 
Thus, taken individually and as a whole the elements in this claim are directed to an abstract idea without significantly more and therefore the claim is not patent eligible.
Claim 14 recites “14. The method of claim 12 wherein the query at the first time and the query at the second time have high query similarity and small edit distance and the first transcription is labelled as a mistranscription.”  The similarity determination in this claim can be performed mentally in that it merely involves observation and evaluation of a “high query similarity” and “small edit distance.”  
 The recited labeling merely invokes the computer as a tool to annotate or label data after the existing process has completed.  See MPEP 2106(f) cited above. Thus, the limitation fails to integrate the exception into a practical application and also fails to provide significantly more. 
Thus, taken individually and as a whole the elements in this claim are directed to an abstract idea without significantly more and therefore the claim is not patent eligible.
Claim 15 recites “15. The method of claim 12 wherein the query at the first time and the query at the second time have high query similarity and large edit distance and the first transcription is labelled as an intended transcription.” The similarity determination in this claim can be performed mentally in that it merely involves observation and evaluation of a “high query similarity” and “large edit distance.” 
The recited the labeling merely invokes the computer as a tool to annotate or label data after the existing process has completed.  See 
Claim 16 recites “16. The method of claim 12 wherein labeling depends on determining that the query at the second time includes an indicator with respect to at least one word in the query.”  This element merely requires observation and evaluation of data related to a query and is therefore a mental step. Thus, taken individually and as a whole the elements in this claim are directed to an abstract idea without significantly more and therefore the claim is not patent eligible.
Claim 17 recites “17. The method of claim 16 wherein the indicator is at least one of emphasis, loudness, tone, and word duration.” This element merely requires observation and evaluation of data related to a query and is therefore a mental step. Thus, taken individually and as a whole the elements in this claim are directed to an abstract idea without significantly more and therefore the claim is not patent eligible.
Claim 18 recites “18. The method of claim 12 further comprising the step of: calculating a phoneme edit distance between the first transcription and the second transcription; and in response to the edit distance being below a threshold, labeling the first query as a mistranscription.” 
The recited calculating step is a mathematical calculation and therefore is an abstract idea. The recited response requires observation and evaluation of an edit distance.  The recited the labeling merely invokes the computer as a tool to annotate or label data after the existing process has completed.  See MPEP 2106(f) cited above. Thus, the limitation fails to 
Thus, taken individually and as a whole the elements in this claim are directed to an abstract idea without significantly more and therefore the claim is not patent eligible.
Claim 19 recites “19. The method of claim 12 further comprising the steps of: calculating a query similarity between the transcription of the first query and the transcription of the second query; and in response to the query similarity being above a threshold, labeling the first query as a natural language understanding (NLU) misinterpretation.” 
The recited calculating step is a mathematical calculation and therefore is an abstract idea. The recited response requires observation and evaluation of a query similarity and therefore is an abstract idea.  
The recited the labeling merely invokes the computer as a tool to annotate or label data after the existing process has completed.  See MPEP 2106(f) cited above. Thus, the limitation fails to integrate the exception into a practical application and also fails to provide significantly more. Thus, taken individually and as a whole the elements in this claim are directed to abstract idea without significantly more and therefore is not patent eligible. Thus, taken individually and as a whole the elements in this claim are directed to an abstract idea without significantly more and therefore the claim is not patent eligible.
Allowable Subject Matter
Claim 21 is allowed. 
Claims 5, 8, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
With respect to claim 5, the closest prior art, Venkataraman US 20180232372 (Ven), teaches “1. A method for detecting an inaccurate response to a query, the method comprising: receiving a first query from a user, the first query having an end time and a first transcription” in ¶ 93 (first query is the voice utterance “Show me some Beethoven movies”; the “syntactic interpretation of the user input” is the transcription—i.e. “Show me some Beethoven movies”; Examiner finds that the word “Beethoven” in Fig. 5 is an abbreviated version of the transcription not the entire transcription); 
“providing a response to the first query” in ¶ 96 (response (search results) include Fig. 5 items 508a-b and 512, for example); 
“receiving a second query from the user within a short time period of receiving the first query, the second query having a second transcription” in ¶115 and Fig. 7 item 714 (the voice utterance “no the dog” is the second query and the syntactic interpretation of the utterance is the transcription –i.e. “no the dog”). 
Ven fails to teach 
 comparing the second transcription to the first transcription to determine the similarity between the first transcription and the second transcription; and
 determining that the response is inaccurate when the first query is similar to the second query based on determination of similarity between the first transcription and the second transcription.
 transforming a sequence of tokens of the first transcription into a first embedding vector that represents the meaning of the first query; transforming a sequence of tokens of the second transcription into a second embedding vector that represents the meaning of the second 

With respect to claims 8 and 11, Ven teaches “6. A method of identifying a mistranscription of any query, the method comprising: receiving a query at a first time, the query having an end time” ” in ¶ 93 (first query is the voice utterance “Show me some Beethoven movies”; Examiner finds that all queries have a time that they end (i.e., end time is an inherent feature) ; 
 “deriving a first transcription for the query received at the first time” in ¶ 93 (first query is the voice utterance “Show me some Beethoven movies”; the “syntactic interpretation of the user input” is the transcription—i.e. “Show me some Beethoven movies”; Examiner finds that the word “Beethoven” in Fig. 5 is an abbreviated version of the transcription not the entire transcription); 
“providing a response to the query” in ¶ 96 (response (search results) include Fig. 5 items 508a-b and 512, for example); 
“receiving the query at a second time” in ¶115 and Fig. 7 item 714 (the voice utterance “no the dog” is the second query and the syntactic interpretation of the utterance is the transcription –i.e. “no the dog”). 
“deriving a second transcription for the query at the second time, the second transcription being different from the first transcription” in ¶115 and Fig. 7 item 714 (the voice utterance “no the dog” is the second query and the syntactic interpretation of the utterance is the transcription –i.e. “no the dog”). 
Ven fails to teach or suggest the following as required by claim 8: 
comparing, when a time lapse between the first time and the second time is less than thirty (30) seconds, the first transcription with the 
and determining that there is a mistranscription when the level of similarity between the first transcription and the second transcription exceeds the threshold.
wherein determining that there is a mistranscription depends on determining that the first transcription of the query at the first time includes sufficient semantic similarity to the second transcription of the query at the second time based on a distance between semantic embedding vectors

Ven fails to teach or suggest the following as required by claim 11: 
comparing, when a time lapse between the first time and the second time is less than thirty (30) seconds, the first transcription with the second transcription to determine if a level of similarity between the first transcription and the second transcription exceeds a threshold; 
and determining that there is a mistranscription when the level of similarity between the first transcription and the second transcription exceeds the threshold.
wherein the step of comparing includes: transforming a sequence of tokens of the first transcription into an embedding vector that represents the first query; transforming a sequence of tokens of the second transcription into an embedding vector that represents the second query; and calculating the query similarity as the distance between the embedding vectors.

With respect to claim 20, Ven teaches a first transcription and queries as indicated above, but fails to teach or suggest “transforming a sequence of tokens of the first transcription into an embedding vector that represents the query at the first time; transforming a sequence of tokens of the second transcription into an embedding vector that represents the query at the second time; and calculating the query similarity as the distance between the embedding vectors.” 
With respect to claim 21, US 20080201135 A1 teaches “21. A method of unsupervised labeling of query errors, the method comprising: reading, for a first query, a first transcription and identifying an end time” in ¶ 60; 

Examiner finds “and identifying a start time, the start time being less than 30 seconds after the end time” well known in the art (i.e. Examiner takes official notice). 
US 20140303973 A1 teaches “calculating an edit distance between the first transcription and the second transcription” in ¶186. 
US 20190117142 A1 teaches “calculating a first sentiment vector for the first transcription” in ¶ 40. 
US 20160112761 A1 teaches distances between sentiment vectors in ¶78, ¶ 80, and ¶ 82. 
Prior art of record fails to teach or suggest 
calculating a second sentiment vector for the second transcription 
calculating a vector distance between the first sentiment vector and the second sentiment vector; and computing each of a transcription error probability and a natural language understanding (NLU) misinterpretation probability using trained models, wherein each probability is related to the vector distance, each probability is inversely related to the edit distance, and the transcription error probability exceeds the NLU misinterpretation probability for large vector distances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds that the preamble has no patentable weight. 
        2 “The courts have also identified limitations that did not integrate a judicial exception into a practical application: . . .Adding insignificant extra-solution activity to the judicial exception. . .”
        3 “Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception.” 
        4 “Below are examples of activities that the courts have found to be insignificant extra-solution activity:. .  Selecting a particular data source or type of data to be manipulated. . .”
        5 “Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception” (emphasis added). 
        6 “Below are examples of activities that the courts have found to be insignificant extra-solution activity: Mere Data Gathering. . .”
        7 Combining abstract ideas does not render the combination any less abstract. See MPEP 2106.04(a) (“It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping”). See also RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
        8 “This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:. . . 3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).”
        9 Examiner also finds that this mathematical calculation could likely be performed in a person’s mind. 
        10 “When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following:. . . 
        (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process”